t c memo united_states tax_court han kook llc i-i han kook llc ii-i chenery capital management inc and chenery management inc partners other than the tax_matters_partner petitioners v commissioner of internal revenue respondent docket no filed date roy e hahn an officer for petitioners trent d usitalo for respondent memorandum opinion laro judge petitioners as partners other than the tax_matters_partner filed a petition_for_readjustment of partnership items under sec_6226 this case is before the court on 1section references are to the applicable version of the continued respondent’s motion to dismiss for lack of jurisdiction on the ground that the petition_for_readjustment was not filed within the time prescribed by sec_6226 or sec_7502 petitioners object to respondent’s motion and counter that the petition in this case was timely filed we will grant respondent’s motion background on date respondent issued a notice of final_partnership_administrative_adjustment fpaa by certified mail to the general unnamed tax_matters_partner of han kook llc i-i for the taxable years ended december and among the adjustments proposed in the fpaa was the disallowance of dollar_figure in losses claimed by han kook llc i-i the fpaa was mailed to addresses in san francisco california and newport beach california on date respondent sent a copy of the fpaa to petitioner chenery management inc chenery the fpaa informed chenery that respondent had mailed the fpaa to the tax_matters_partner on date and stated that a petition_for_readjustment filed by a partner other than the tax_matters_partner must be filed on or before the 150th day from the date the fpaa was mailed to the tax_matters_partner the fpaa advised chenery that you may wish to contact the tax_matters_partner of the partnership to discuss this matter the continued internal_revenue_code copy of the fpaa was mailed to chenery at the same address in san francisco california that respondent used in mailing the fpaa to the tax_matters_partner petitioners mailed a petition_for_readjustment by private delivery service on date and the court filed that petition on date respondent filed a motion to dismiss this case for lack of jurisdiction on the ground that the petition was not timely filed respondent supports his motion with a postal service form_3877 which indicates that the fpaa was sent to the tax_matters_partner by certified mail on date petitioners filed an objection to respondent’s motion and allege therein that the fpaa was neither delivered to nor received by the tax_matters_partner petitioners do not assert however that the fpaa was not mailed to either the tax matters partner’s or the notice partner’s correct address respondent filed a response to petitioners’ objection discussion our jurisdiction to review adjustments related to an fpaa is limited by sec_6226 see sec_6226 pursuant to sec_6226 the tax_matters_partner ha sec_90 days to file a petition_for_readjustment of partnership items 131_tc_206 where the tax_matters_partner does not timely file such a petition sec_6226 allows any notice_partner and any 5-percent group to file a petition_for_readjustment of partnership items within days after the close of the 90-day period described in sec_6226 sec_6231 generally defines a notice_partner as one who is entitled to notice under sec_6223 that is any partner in a partnership with or fewer partners and a partner with a 1-percent or greater profits interest in a partnership with more than partners 85_tc_900 sec_6231 defines a 5-percent group as a group of partners who for the partnership taxable_year involved had profits interests which aggregated percent or more measured as of the close of the partnership’s taxable_year see sec_301_6231_d_-1 proced admin regs petitioners assert that because the fpaa was allegedly not delivered to nor received by the tax_matters_partner the subsequent 60-day period of sec_6226 did not begin to run until the copy of the fpaa was sent on date though they do not do so explicitly petitioners essentially argue that the fpaa mailed to the tax_matters_partner was invalid we disagree the validity of a properly mailed fpaa is not contingent upon actual receipt by the tax_matters_partner see 102_tc_683 citing 89_tc_806 an fpaa is legally sufficient if in addition to providing adequate notice to the taxpayer that respondent has determined adjustments to the partnership return it is mailed to the address shown on the partnership tax_return or to an address furnished to the commissioner by the tax_matters_partner or any other person in accordance with regulations prescribed by the commissioner see sec_6223 95_tc_610 see also sirrine bldg no v commissioner tcmemo_1995_185 the fpaa is to the litigation of partnership items the equivalent of the statutory_notice_of_deficiency in other cases affd without published opinion 117_f3d_1417 5th cir respondent mailed a copy of the fpaa to chenery on date and petitioners do not dispute that they received it the fpaa notified chenery that respondent had mailed the original fpaa to the tax_matters_partner on date it provided detailed instructions on the period within which partners other than the tax_matters_partner could request judicial review of the proposed adjustments it also advised chenery to contact the tax_matters_partner with respect to the proposed adjustments given that the original and the copy of the fpaa were mailed to the same address we find it doubtful that the original fpaa was not received by the tax_matters_partner in that regard respondent submitted a postal service form_3877 as proof that the fpaa was sent to the tax_matters_partner on date that form is prima facie evidence that the fpaa was delivered to the tax_matters_partner see sec_7502 regardless of whether the tax_matters_partner complied with its obligation to inform petitioners of the administrative proceedings see sec_6223 we are satisfied that almost months’ notice within which petitioners could have filed a petition with this court was ample time for petitioners to protect their interests see triangle investors ltd pship v commissioner supra pincite notice_partner received copy of fpaa with ample time to file a timely petition the fpaa was mailed to the tax_matters_partner for han kook llc i-i on date the 90-day period following the mailing of the fpaa within which the tax_matters_partner could file a petition_for_readjustment of partnership items expired on date a sunday and was thus extended day to date see sec_6226 the subsequent 60-day period during which any notice_partner and any 5-percent group could file a petition_for_readjustment of partnership items expired on date see sec_6226 petitioners mailed their petition_for_readjustment on date days after the expiration of the subsequent 60-day period because the petition was not mailed within the prescribed 60-day period sec_7502 is inapplicable see sec_7502 treating a timely mailed document as timely filed only if the postmark date falls within the prescribed period for filing thus we treat the petition as being filed on date days after the fpaa was mailed to the tax_matters_partner and days after the expiration of the subsequent 60-day period petitioners did not mail the petition within the 60-day period prescribed by sec_6226 this court therefore lacks jurisdiction over this partnership-level proceeding and we are required to grant respondent’s motion to dismiss for lack of jurisdiction to reflect the foregoing an appropriate order of dismissal will be entered
